Citation Nr: 1828502	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  10-06 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected degenerative arthritis of the cervical spine (hereinafter, "cervical spine disorder").

2.  Entitlement to an initial rating in excess of 10 percent for service-connected degenerative arthritis of the thoracolumbar spine (hereinafter, "low back disorder").

3.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1998 to September 2007.

This matter is before the Board of Veterans' Appeals (Board) originally on appeal from a November 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Board acknowledges that the aforementioned rating decision did not formally adjudicate the TDIU claim.  Nevertheless, this issue was included as part of the January 2018 Supplemental Statement of the Case (SSOC) and it is properly before the Board in accord with Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in July 2013.  A transcript of that hearing is of record.

In December 2013, the Board remanded the cervical spine and low back claims for further development. 


FINDINGS OF FACT

1.  The record reflects both the Veteran's service-connected cervical spine and low back disorders have been manifested by pain throughout the pendency of this case, and he has used medication to treat his complaints of pain.

2.  The record does not reflect either the service-connected cervical spine or low back disorder is manifested by associated neurologic impairment that would warrant a separate compensable rating, nor intervertebral disc syndrome to include incapacitating episodes as defined by VA regulations.

3.  The record reflects the Veteran's service-connected cervical spine disorder more nearly approximates than not the criteria of forward flexion greater than 15 degrees, but not greater than 30 degrees.

4.  The record does not reflect the Veteran's service-connected cervical spine disorder meets or nearly approximates the criteria of forward flexion limited to 15 degrees or less, nor ankylosis.

5.  The record does not reflect the Veteran's service-connected low back disorder is manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or ankylosis.

6.  In addition to his cervical spine and low back disorders, the Veteran is also service-connected for an unspecified anxiety disorder, currently evaluated as 70 percent disabling; as well as multiple disabilities of the bilateral lower extremities, and a right hydrocele which are evaluated as noncompensable (zero percent).

7.  The record reflects it is at least as likely as not the Veteran is unable to obtain and/or maintain substantially gainful employment due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of no more than 20 percent for service-connected cervical spine disorder are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235-5243 (2017).

2.  The criteria for an initial rating in excess of 10 percent for service-connected low back disorder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235-5243 (2017).

3.  The criteria for assignment of a TDIU due to service-connected disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.3, 4.7, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks higher ratings for his cervical spine and low back disabilities due to functional loss due to these disabilities.  He also reports that he is unable to work due to his service-connected disabilities.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

General Legal Considerations

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The record reflects both the Veteran's cervical spine and low back disorders have been manifested by pain throughout the pendency of this case.  When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The record also reflects the Veteran has used medication to treat his complaints of pain.  When assigning a disability rating, VA may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria).  See Jones v. Shinseki, 26 Vet. App. 56 (2012).  

The Board further notes that both the service-connected cervical and low back disorders are evaluated, as detailed below, under the General Rating Formula for Diseases and Injuries of the Spine.  Note (1) to that Formula provides that any associated neurologic abnormalities, including but not limited to bowel or bladder involvement, are to be rated separately under the appropriate Diagnostic Code.  Although the Veteran has reported weakness and numbness of the upper extremities, to include in May 2010, the competent medical evidence does not reflect he has any associated neurologic impairment due to either of these service-connected disabilities that would warrant a separate compensable rating.  In pertinent part, the most recent examinations in April 2016 and July 2017 show sensory evaluation was normal, and found no evidence of radiculopathy or other neurologic abnormalities.  

The Board also notes that it took into consideration the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes which provides that an evaluation of 10 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  An evaluation of 20 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. An evaluation of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Finally, an evaluation of 60 percent requires intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. See 38 C.F.R. § 4.71a, Intervertebral Disc Syndrome, Note (1).

In this case, VA examinations have generally found the Veteran does not have intervertebral disc syndrome of the cervical spine or low back disorder, to include the most recent examinations in April 2016 and July 2017.  As such, it does not appear this Formula is even applicable to this case.  Moreover, the record does not reflect he has had incapacitating episodes as defined by the pertinent regulatory criteria; i.e., neither disability has been manifested by bed rest prescribed by a physician and treatment by a physician.

The Board also notes that in light of the Veteran's contentions regarding the adequacy of the October 2012 VA examination, the findings therein will not be considered in this decision.

Analysis - Cervical Spine

Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a.

 The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees. An evaluation of 20 percent is warranted for forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees.  Forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine warrants a 30 percent evaluation. An evaluation of 40 percent is warranted for unfavorable ankylosis of the entire cervical spine.  Id.

In this case, the Veteran has contended that the rating assigned does not adequately take into account his complaints of pain, as well as the effect of medication in alleviating such impairment.  He criticized the adequacy of the 2012 VA examination on this basis.

The Board notes that the medical evidence does indicate medication(s) alleviate the Veteran's complaints of pain.  For example, treatment records dated in June 2010 show he reported his neck pain was 2/10 with medication, but 8/10 without medication.  Further, while various treatment records indicate little or no limitation of range of motion for the cervical spine, records dated in December 2011 show flexion limited to 20 degrees due to pain.  In addition, records dated in January 2012 reflect flexion limited to 30 degrees.  Other records dated in September 2011, February 2012, March 2012, and April 2012 indicate flexion was limited due to pain, but provide no specific details in terms of degrees.

In view of the foregoing, and taking into account the Veteran's complaint of pain and use of medication, the Board finds his service-connected cervical spine disorder more nearly approximates than not the criteria of forward flexion greater than 15 degrees, but not greater than 30 degrees.  Therefore, he is entitled to at least a rating of 20 percent in this case.  See 38 C.F.R. §§ 4.3, 4.7.

The Board further finds the record does not reflect the Veteran's service-connected cervical spine disorder meets or nearly approximates the criteria of forward flexion limited to 15 degrees or less.  Nothing in the record reflects the Veteran's cervical spine has or would have such limitation to include due to pain, or but for the use of medication.  Moreover, records dated in August 2011, June 2012, October 2012, and December 2012 indicate cervical flexion was within normal limits.  Other records dated in February 2013, March 2013, April 2013, and May 2013 note full active and passive range of motion of the neck.

The Board also notes that a July 2007 VA examination had normal forward flexion to 45 degrees.  Moreover, the examiner opined that joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.

The Board further notes that other VA examinations in August 2015, April 2016, and July 2017 also found normal forward flexion of the cervical spine to 45 degrees.  None of these examination showed change of flexion with repetitive motion testing.  

The Board acknowledges that the August 2015 VA examiner opined the Veteran would have an additional loss of 10 degrees in all directions during flare-ups.  However, this would result in forward flexion limited to 35 degrees.  Thus, it would still result in limitation of motion to the extent necessary for a rating in excess of 20 percent.

In addition to the foregoing, the April 2016 examiner noted there was no pain with weight bearing.  The examiner also found that pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.

The July 2017 VA examination noted pain was present, but did not cause functional loss.  Additionally, there was no objective evidence of pain on non-weight bearing; and passive motion was the same as active motion.  Moreover, the examiner stated that the examination findings were medically consistent with the Veteran's statements describing functional loss due to flare-ups.

The Board also notes the record does not reflect the Veteran has been diagnosed with ankylosis of the cervical spine.  Rather, VA examinations have generally found no evidence of ankylosis.  

In view of the foregoing, the Board finds that the preponderance of the evidence is against a rating in excess of 20 percent for the Veteran's service-connected cervical spine disorder, to include as a "staged" rating(s) pursuant to Fenderson, supra, and Hart, supra.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal with respect to this claim must be denied.

Analysis - Low Back Disorder

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. 

The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  An evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. An evaluation of 40 percent is warranted forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  An evaluation of 100 percent requires unfavorable ankylosis of the entire spine.

The Board must find that even when taking into account the Veteran's complaints of pain, and use of medication, the record does not reflect the Veteran's service-connected low back disorder is manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees.  For example, the July 2007 VA examination showed forward flexion to 70 degrees, and extension to 20 degrees, with pain noted at end of motion.  Right and left lateral bending, and right and left rotation, were all to 30 degrees.  The examiner opined that joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.

The August 2015 VA examination showed forward flexion to 90 degrees, with pain noted at the end of motion.  Also, extension, right and left lateral bending, and right and left lateral rotation were all to 30 degrees.  There was no change with repetitive motion testing.

The April 2016 VA examination showed forward flexion to 90 degrees; rotation, and right and left lateral bending to 20 degrees; and right and left lateral rotation to 30 degrees.  There was no change with repetitive motion testing.  In addition, it was noted there was no pain with weight bearing.  

The July 2017 VA examination noted no pain on range of motion testing, which showed forward flexion to 90 degrees; and extension, right and left lateral flexion, and right and left lateral rotation all to 30 degrees.  Further, the examiner stated that the examination findings were medically consistent with the Veteran's statements describing functional loss due to flare-ups.

The Board further notes that nothing in the treatment records indicates limitation of motion to the extent necessary for a rating in excess of 10 percent for the service-connected low back disorder.  In fact, treatment records dated in May 2010 found range of motion was within normal limits, and not painful.  Other records dated in February 2013, March 2013, April 2013, and May 2013 not full active and passive motion for the back.

The Board also finds that the low back disorder has not been manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  For example, the July 2007 VA examination found the Veteran's posture and gait were within normal limits.  Muscle spasm and guarding was noted on the August 2015 VA examination, but it did not result in abnormal spinal contour.  The April 2016 and July 2017 VA examinations found no evidence of muscle spasm or guarding due to the low back disorder.  Moreover, the treatment records do not reflect the service-connected low back disorder is manifested by abnormal gait or spinal contour.

In addition, the Board notes that, as with the cervical spine disorder, the record does not include findings that the low back disorder is manifested by ankylosis.  Rather, the VA examinations have consistently found the low back is not manifested by such impairment.

For these reasons, the Board finds the Veteran does not meet or nearly approximate the schedular criteria for a rating in excess of 10 percent for his service-connected low back disorder, to include as a "staged" rating(s).  Thus, the benefit sought on appeal regarding this claim must be denied.




Analysis - TDIU

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. 
§ 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  

In addition to his cervical spine and low back disorders, the Veteran is also service-connected for an unspecified anxiety disorder, currently evaluated as 70 percent disabling.  He also has multiple disabilities of the bilateral lower extremities, and a right hydrocele which are evaluated as noncompensable (zero percent).  Specifically, the lower extremity disabilities include patellofemoral syndrome of the right knee; patellofemoral syndrome of the left knee; shin splints of the right leg; shin splints of the left leg; right ankle sprain; and left ankle sprain.  In any event, he does satisfy the schedular requirements for consideration of a TDIU.  

In making the above determination, the Board acknowledges that a December 2017 rating decision proposed to reduce the assigned rating for the service-connected anxiety disorder.  However, the record available for review does not reflect that proposal has been effectuated, and the current rating remains 70 percent.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

In this case, the Veteran reported on his TDIU application that his last employment was in a manager position, and that he worked full-time in this capacity from June 2008 to May 2017.  He reports that he completed college, and had additional course work toward a doctorate in business administration.

The Board observes that the August 2015 VA examiner stated the cervical spine disorder affected the Veteran's ability to work because he had to look at a monitor for long periods of time.  In addition, it was noted it was hard to travel for work due to problems carrying his luggage and gear due to the low back pain.  The subsequent examinations in April 2016 and July 2017 did not report any impairment of work due to these service-connected disabilities.  As such, it appear these disabilities do not, in and of themselves, preclude substantially gainful employment.

The Board notes, however, that there is evidence of significant impairment when taking into account the effect of the cervical spine and low back disorders with the service-connected anxiety disorder.  For example, a March 2017 private medical opinion stated the Veteran had been unable to work for several months due to attacks of anxiety and depression.  Granted, VA examinations in August 2015 and July 2017 do not expressly find the Veteran has total occupational impairment due to his service-connected anxiety disorder.  Further, the August 2017 VA examiner provided an opinion against the Veteran being unemployable due to his service-connected anxiety disorder.  In pertinent part, the examiner noted the fact the Veteran had been able to work full-time, participate in the Reserves, and pursue additional educational training despite his anxiety disorder.  Moreover, the examiner indicated that the actual impairment due to the service-connected anxiety disorder was minimal.  Although the Veteran was noted to have significant impairment with employability, the examiner stated this was due to nonservice-connected opioid use disorder, and drug-seeking behavior related to that disorder.

The Board also notes that an August 2017 statement from the Veteran's employer reported he had been working full-time since June 2008 as an analyst, but was currently in a leave without pay status (LWOP) due to medical-related and personal decisions made by the Veteran, only receiving biweekly health benefits.  Other evidence of record indicates this was due to the aforementioned drug-seeking behavior, and the TDIU claim was denied below on the basis that employment problems were due to that disorder.

The law prohibits payment of compensation for a disability that is a result of a veteran's alcohol or drug abuse; and that an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).  The Board notes, however, that the United States Court of Appeals for the Federal Circuit has held that there can be service connection for compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  But the Federal Circuit indicated that veterans may only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id. at 1381.  The Federal Circuit further stated that such compensation would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.   

So, to summarize, where drug and alcohol abuse is at issue, service connection is precluded "in two situations: (1) for primary alcohol abuse disabilities; and (2) for secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse."  Allen, at 1376.  Service connection is not precluded if drug and/or alcohol abuse is secondary to a service-connected disability, such as if a veteran has, as an example, PTSD and used alcohol and/or drugs to self-medicate.  Id.   Even if a veteran has a service-connected disability, however, service connection would be precluded for the alcohol or drug abuse disability if it is actually due to willful action rather than the result of the service-connected disability.  Id., at 1378.

In this case, the August 2017 VA examiner opined that the Veteran's misuse of medication may be due to trying to manage his anxiety symptoms.  No competent medical evidence is of record which explicitly refutes this opinion.  Resolving all reasonable doubt in favor of the Veteran, the Board must find that such behavior is due to the service-connected anxiety disorder.  Additionally, the VA examiner stated another possibility was increased tolerance and addiction to the medication.  As the medication appears to include that which is prescribed for the service-connected cervical spine and low back disorder, this further indicates such behavior should be considered as due to service-connected disability.

The Board acknowledges that the evidence suggests the Veteran would be able to return to work should he successfully treat his substance abuse issues.  Nevertheless, VA's General Counsel has held that TDIU could be awarded based on a temporary (i.e., non-permanent) inability to follow a substantially gainful occupation.  VAOPGCPREC 5-2005 (Nov. 25, 2005).  Here, the record does not indicate the Veteran had been determined to be able to return to substantially gainful employment within the foreseeable future.

In view of the foregoing, and resolving all reasonable doubt in favor the Veteran, the Board finds the record reflects it is at least as likely as not he is currently unable to obtain and/or maintain substantially gainful employment due to his service-connected disabilities.  Accordingly, a TDIU is warranted.


ORDER

An initial rating of no more than 20 percent for service-connected cervical spine disorder is granted, subject to the law and regulations governing the payment of monetary benefits.

An initial rating in excess of 10 percent for service-connected low back disorder is denied.

A TDIU due to service-connected disability is granted, subject to the law and regulations governing the payment of monetary benefits.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


